

116 HR 8536 IH: Fair Medical Debt Reporting Act
U.S. House of Representatives
2020-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8536IN THE HOUSE OF REPRESENTATIVESOctober 6, 2020Mr. Gallagher introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Fair Credit Reporting Act to delay the reporting of medical debt by consumer reporting agencies, and for other purposes.1.Short titleThis Act may be cited as the Fair Medical Debt Reporting Act. 2.Reporting of medical debt to consumer reporting agenciesThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended—(1)in section 603, by adding at the end the following:(bb)Medical debtThe term medical debt means a debt arising from the receipt of medical services, products, or devices.;(2)in section 605(a), by adding at the end the following:(9)Any information relating to a medical debt if—(A)the debt has not been placed for collection, charged to profit or loss, or subjected to any similar action;(B)the date on which the debt was placed for collection, charged to profit or loss, or subjected to any similar action antedates the report by less than one year; or(C)the debt was fully paid or settled before the end of the one-year period beginning on the date described in subparagraph (A). ; and(3)in section 623, by adding at the end the following:(f)Additional notice requirements for medical debtBefore a person furnishes information relating to a medical debt of a consumer to a consumer reporting agency, such person shall—(1)notify the consumer that no consumer reporting agency may make a consumer report containing any information relating to a medical debt if—(A)the debt has not been placed for collection, charged to profit or loss, or subjected to any similar action; or(B)the date on which the debt was placed for collection, charged to profit or loss, or subjected to any similar action antedates the report by less than one year; and(2)ensure that the consumer has been provided with a detailed accounting of such medical debt..